DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 11 is objected to because of the following informalities:  in the second-to-last line of the claim, “wherein rest of the plurality of suction openings in the downstream compartment faces the sheet conveyance path”  should be “wherein the rest of the plurality of suction openings in the downstream compartment face the sheet conveyance path”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jap. Pat. No. H03-82343 (“the ‘343 patent”).
Regarding claim 1, the ‘343 patent discloses a belt conveyance device comprising: an endless belt 9; a duct having a suction port 3, the duct surrounded by an inner circumferential surface of the endless belt; and a rectifier inside the duct, extending in a width direction of the endless belt perpendicular to a direction of conveyance by the endless belt. See Fig. 2, below.

    PNG
    media_image1.png
    463
    809
    media_image1.png
    Greyscale

Regarding claim 2, the ‘343 patent discloses the belt conveyance device according to claim 1, wherein the rectifier partitions an internal space in the duct into an upstream compartment and a downstream compartment in the direction of conveyance. See Fig. 2, above.
Regarding claim 3, the ‘343 patent discloses the belt conveyance device according to claim 2, further comprising another rectifier in at least one of the upstream compartment and the downstream compartment to rectify a direction of airflow flowing through the suction port toward one end of the duct in the width direction. See Fig. 2, above.
Regarding claim 4, the ‘343 patent discloses the belt conveyance device according to claim 3, wherein said another rectifier includes a plurality of rectifiers, and wherein at least one of the plurality of rectifiers partitions the at least one of the upstream compartment and the downstream compartment into a plurality of regions. See Fig. 2, above.
Regarding claim 7, the ‘343 patent discloses the belt conveyance device according to claim 4, wherein the endless belt is divided into a plurality of belts 9 in the width direction, and wherein the plurality of belts faces the plurality of regions, respectively. See Fig. 1.
Regarding claim 8, the ‘343 patent discloses the belt conveyance device according to claim 1, wherein the duct includes a coupling portion at one end of the duct in the width direction to connect an interior and an outside of the duct, and wherein the rectifier reaches the coupling portion. See Fig. 2, below.

    PNG
    media_image2.png
    463
    809
    media_image2.png
    Greyscale

Regarding claim 9, the ‘343 patent discloses the belt conveyance device according to claim 3, wherein the duct includes a coupling portion at the one end of the duct in the width direction to connect an interior and an outside of the duct, and wherein said another rectifier reaches the coupling portion. See Fig. 2, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘343 patent in view of Fukumoto (US 2016/0122144 A1).
Regarding claim 10, the ‘343 patent discloses the belt conveyance device according to claim 1. The ‘343 patent lacks: a sheet stacker on which a bundle of sheets is stacked; a blower configured to blow air onto a top sheet of the bundle of sheets to levitate the top sheet, the belt configured to feed the top sheet levitated by the blower. Fukumoto teaches the use of a sheet stacker 31 on which a bundle of sheets is stacked; a blower 80 configured to blow air onto a top sheet of the bundle of sheets to levitate the top sheet, and a belt 40 configured to feed the top sheet levitated by the blower, in order to separate and feed sheets from a stack. See par. 5. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to add a sheet stacker on which a bundle of sheets is stacked; a blower configured to blow air onto a top sheet of the bundle of sheets to levitate the top sheet, the belt configured to feed the top sheet levitated by the blower, to the device of the ‘343 patent, as taught by Fukumoto, in order to separate and feed sheets from a stack.
Regarding claim 11, the ‘343 patent as modified by Fukumoto comprises the sheet feeding device according to claim 10, further comprising a sheet conveyance path through which the top sheet is conveyed, the sheet conveyance path downstream from the bundle of sheets, wherein the rectifier partitions an internal space in the duct into an upstream compartment and a downstream compartment in the direction of conveyance, wherein the suction port includes a plurality of suction openings in an exterior wall of the duct, wherein at least one of the plurality of suction openings in the upstream compartment faces the bundle of sheets, and wherein rest of the plurality of suction openings in the downstream compartment faces the sheet conveyance path. See ‘343 patent, Fig. 1, and Fukumoto, Fig. 3.
Regarding claim 12, the ‘343 patent as modified by Fukumoto comprises an image forming apparatus comprising: an image forming unit (Fukumoto, 108) configured to form an image on a sheet; and the belt conveyance device according to claim 1, configured to convey the sheet in the image forming apparatus.
Regarding claim 13, the ‘343 patent as modified by Fukumoto comprises an image forming system comprising: an image forming apparatus including an image forming unit (Fukumoto, 108) configured to form an image on a sheet; and the sheet feeding device according to claim 10, configured to feed the sheet to the image forming apparatus.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, the ‘343 patent does not disclose a device wherein
each of the plurality of rectifiers includes a corner having a curvature to rectify the direction of the airflow flowing through the suction port toward the one end of the duct in the width direction, and 30wherein the corner of each of the plurality of rectifiers has a same shape
in combination with the rest of the elements claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759